DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This final rejection is in response to amendment filed on 6/3/2021. Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are pending. Claims 1-3, 11, 13, 14, and 19 are currently amended. Claims 1, 11, and 19 are independent claims. Claims 4, 7, 12, and 15-16 are cancelled.

Specification
The disclosure is objected to because of the following informalities: Applicant’s Specification in Par.[0041] (of the PGPub) discloses that “In the embodiment of FIG. 4, talker device 101 and listener device 106 are each configured as a network device that is not RSVP capable.” This appears to be wrong because in Figure 4, the talker device 101 is shown as RSVP capable and described in Par. [0039] as “Unlike the embodiment illustrated in FIG. 3, in the embodiment illustrated in FIG. 4, first network domain 110 is not only an SRP domain, but also an RSVP domain.  Thus, at least talker device 101 and router device 103 in first network domain 110 are RSVP capable devices, while network domain 120 is still only an SRP domain.” 
This discrepancy was noted in the previous office action. However, the specification amendment filed on 6/3/2021 incorrectly notes the paragraph number as Par.[0040] whereas the paragraph number should be Par.[0042] in the original disclosure (corresponding to Par.[0041] in the PGPub). 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation “receive third stream identification information from the first layer 2 domain”. Claim term ‘third stream identification information’ is indicated as a SRP listener Ready message in Applicant’s specification PGPub Par.[0053]. However, Claim 19 is reciting process steps executed on a network device that appears to correspond to the Router device 103 in Figures 3 or 4 of the Applicant’s specification. As laid out in the Applicant’s specification, Router 103 receives only RSVP messages from a second router device, Router 104 which is not recited in the claim. As recited claim 19 limitation does not have support in the specification because it does not receive an SRP message. 
Claim 19 recites the limitation “determine fourth stream identification information …” and Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055] and this determination occurs in the second router, Router 104 in Figures 3 or 4 of the Applicant’s specification and the second router is not claimed in independent claims as recited. As recited claim 19 limitation does not have support in the specification.
Claim 19 recites the limitation “transmit the fourth stream identification information …” and Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055] and this transmission occurs in the second router, Router 104 in Figures 3 or 4 of the Applicant’s specification and the second router is not claimed in independent claims as recited. As recited claim 19 limitation does not have support in the specification.
Same analysis is applied to other independent claims and are rejected as above. Dependent claims do not remedy the deficiencies and are rejected as above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “receive third stream identification information…”, “determine fourth stream identification information…”, and “transmit the fourth identification information…” and the claim appears to be occurring in Router 104 from Applicant’s specification/Drawings Figures 3 or 4 and the claim recites only one network device. The claim language is deficient and ambiguous. The examiner interprets the network device as corresponding to Router 103 from Applicant’s specification/Drawings Figures 3 or 4. Dependent claims do not remedy the deficiency and are therefore, rejected.
Claim 19 recites the limitation “transmit the fourth identification information…” and this limitation is ambiguous because it is unclear if this process step is referring to Router device 103 or 104 in Figures 3 or 4. If this process step is occurring in Router device 103, the RSVP message is transmitted to the Talker device and if it is occurring in Router device 104, the RSVP message is transmitted toward the first router, Router device 103. Dependent claims are rejected as they do not remedy the deficiency.
Such missing elements, steps, or structural relationships as discussed above raise 112b concerns and the claims are rejected as incomplete, vague, and ambiguous. Other independent claims are analyzed similarly and dependent claims do not remedy the deficiency and are therefore, rejected using the same rationale. 
Claim 19 recites the limitation “transmitting the fourth stream identification information via a layer 3 protocol to the first layer 2 domain.” It is unclear if the recited “a layer 3 protocol” is the RSVP protocol recited earlier. Additionally, the specification indicates that the fourth stream identification information is a RSVP Reserve message and RSVP runs on layer 3 and cannot be transmitted to a layer 2 domain. Other independent claims repeat the limitation and are rejected as above and the dependent claims do not remedy the deficiency and are rejected as above. 
Claim 19 does not establish that the talker and listener devices are RSVP capable as they should, [See PgPub Par.[0041] of the Applicant’s Specification] because it appears that the Listener device originates BOTH RSVP and SRP messages and the Talker device receives BOTH RSVP and SRP messages as recited. 
Claim 19 appears to ambiguously recite that the received third stream identification information is separate from the SRP Listener Ready message but they are the same as described in Par.[0053] and the fourth stream identification information is the same as the RSVP Reserve message as described in Par.[0055]. Similar comments apply to other independent claims. Other independent claims repeat the limitation and are rejected as above and the dependent claims do not remedy the deficiency and are rejected as above. 
Claim 18 recites the limitation “receiving the first stream identification information comprises receiving an RSVP path message…” however, Par.[0046] of Applicant’s specification describes the first stream identification information as an SRP Talker Advertise message and not RSVP path message. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“SRP Requirement for Compatibility with RSVP: avb-cho-SRP-req-RSVP-060711”, IEEE DRAFT, July, 2006; from IDS dated 10/03/2019) with Norman W. Finn (US 2009/0049175 A1, hereinafter Finn) for Inherency.
Regarding claim 19, Cho teaches network device, [Page 3 and router device PE-A or the edge router in Provider-1 on Page 2], comprising: a memory that stores router software; and a processor that is coupled to the memory and, when executing the router software, is configured to:
receive first stream identification information for a first data stream segment of a data stream, the first data stream segment disposed in a first layer 3 domain, [Claim term ‘first stream identification information’ is indicated as an SRP Talker Advertise message in Applicant’s specification PGPub Par.[0046]; using Page 3 diagram from Cho: PE-A receives SRP message (7) from the user terminal Ta (Talker); Page 2 diagram also shows receiving SRP message from terminal Ta at the first edge router and converting that to RSVP Path message to send to the edge router in provider 2; claim is interpreted as setting up a connection for the same stream and the term data stream segment is interpreted as referring to the domain rather than different content segments; the first data stream segment refers to the layer 3 provider network domain, the second data segment refers to the first layer 2 domain which includes the listener and the third data segment refers to the second layer 2 domain which includes the talker];
determine second stream identification information for a second data stream segment in a first layer 2 domain that includes a listener device, [Claim term ‘second stream identification information’ is indicated as RSVP PATH message in Applicant’s specification PGPub Par.[0048]; using Page 3 diagram from Cho: PE-A send a RSVP Path message to edge router PE-B which further connects to layer-2 domain of the user terminal Tb (Listener); Page 2 diagram also shows the first edge router converting SRP to RSVP Path message to send to the edge router in provider 2 towards the listener; claim does not recite any conversion/mapping of the SRP message to RSVP message];
transmit the second stream identification information from the network device to the listener device, [Claim term ‘second stream identification information’ is indicated as RSVP PATH message in Applicant’s specification PGPub Par.[0048]; Page 3 diagram in Cho traces the path of the RSVP path message from PE-A to PE-B and to User terminal Tb; since the claim recites transmitting a RSVP Path message to listener device, it is understood that the listener device is RSVP capable though the claim limitation is silent about this feature; also note that the claim does not recite a second router device such as Router device 104 in Figure 3 or 4];
receive third stream identification information from the first layer 2 domain, [Claim term ‘third stream identification information’ is indicated as a SRP listener Ready message in Applicant’s specification PGPub Par.[0053]; this limitation is subject to 112a rejection; the problem stems from not reciting a second router device such as Router device 104 in Figure 3 or 4 in the claim; however, Cho supports the claim limitation assuming that this SRP message is received at the second router which is PE-B in the diagram on Page 3 from user terminal Tb];
determine fourth stream identification information based at least in part on third stream identification information and a mapping, the mapping storing relationships between data stream segments, [Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055] and this determination occurs in the second router, Router 104 in Figures 3 or 4 of the Applicant’s specification and it is not claimed in independent claims as recited; however, Cho supports the claim limitation assuming that this RSVP message is received at the second router which is PE-B in the diagram on Page 3 from user terminal Tb; mapping between SRP and RSVP messages for the same stream in Page 3, the Reserve message sent from PE-B is coordinated after receiving the Reserve message and listener Ready message from user terminal Tb]; and 
transmit the fourth stream identification information via a layer 3 protocol to a second layer 2 domain in response to receiving both a stream reservation protocol (SRP) Listener Ready message originating from the listener device and a Resource Reservation Protocol (RSVP) Reserve message originating from the listener device, [Claim term ‘fourth stream identification information’ is indicated as RSVP RESV message in Applicant’s specification PGPub Par.[0055] and this transmission occurs in the second router, Router 104 in Figures 3 or 4 of the Applicant’s specification and this second router is not claimed in independent claims as recited; however, Cho supports the claim limitation where the second router which is PE-B in the diagram on Page 3 transmits RSVP RESV message from PE-B to PE-A which connects to second layer-2 domain of the talker device; note that the claim limitation recites a listener device that originates BOTH SRP and RSVP messages meaning that the listener device is an RSVP capable device same as what is shown in Page 3 of Cho’s user terminal Tb and since the claim recites the process step as occurring on the first router, Router 103, Cho supports that scenario also where the first router transmits BOTH RSVP and SRP messages to user terminal Ta; it is inherent in Cho that the SRP and RSVP messages sent by terminal Tb (Listener) correspond to “Ready” and “Resv” messages, respectively; see Finn reference below; see MPEP 2131.01.III]];
Cho on Page 2 shows SRP (Resv~Ready) message from terminal Tb and RSVP (Resv) message through provider network and SRP (Resv~Ready) message to terminal Ta; on Page 2 indicates that SRP needs to be compatible with RSVP and on Page 3 indicates that RSVP, a layer-3 protocol sits on top of SRP, a layer-2 protocol and shows that both terminals Ta and Tb to be running that protocol stack and also notes that SRP and RSVP in effect perform similar work and of relevance to the claim limitations, resource reservation; the Figure on Page 3 in Cho shows terminal Tb to be RSVP capable similar to the claimed limitations and it is inherent that terminal Tb (listener) originates RSVP Resv message and also SRP Ready message which the “arrows” show in the interaction between the edge router and the listener on both RSVP and SRP layers; 
Finn reference provides evidence for elements that are inherent in Cho, in particular, for the type of messages exchanged between the RSVP capable Listener and the edge router in Par.[0092]: “the Talker may send both an RSVP Path message and an MSRP Talker offering declaration (Talker registration 300b in an offering state).  Upon receipt, the Listener may then send the RSVP Resv message for a specific bandwidth to be reserved at Layer-3 routers, and may also send the MSRP Listener ready declaration (Listener registration in the ready state) to initiate queue configuration among any Layer-2 bridges.  Once both of these messages are received, the Talker may start transmitting the stream via the Layer-2 bridges and Layer-3 routers, accordingly.”
Method claim 1 corresponds to claim 19 and is therefore, rejected as above.
Non-transitory CRM claim 11 corresponds to claim 19 and is therefore, rejected as above. 
Regarding claim 2, Cho teaches the method of claim 1, wherein the second layer 2 domain includes a talker device, [Page 2 shows user terminal Ta in a domain that corresponds to the second layer 2 domain; Page 3 shows a user terminal Ta that is in a layer 2 domain but RSVP capable; talker domain].
Regarding claim 3, Cho teaches the method of claim 2, wherein an SRP stream identification for the second data stream segment is the same as an SRP stream identification for a third data stream segment in the second layer 2 domain, [claim is interpreted as setting up a connection for the same stream and the stream segment refers to the domain rather than the content segment; the second data segment refers to the first layer 2 domain which includes the listener and the third data segment refers to the second layer 2 domain which includes the talker; Figures on Page 2 and Page 3].
Regarding claim 5, Cho teaches the method of claim 1, wherein the third stream identification information is originated by the listener device, [Page 2 Figure terminal Tb pushing a SRP message (third stream identification information) back to the provider network; Page 3 Figure also shows the interaction between terminal Tb and the edge router at the SRP layer; see 112b rejection for the third stream identification information appears to be the same the SRP Ready message in claim 1 though recited as if it is separate].
Regarding claim 6, Cho teaches the method of claim 1, wherein the fourth stream identification comprises a Resource Reservation Protocol (RSVP) reserve message for the first data stream segment, [Page 3 Figure terminal Tb pushing a RSVP message back to the Talker domain through the provider network that is a RSVP domain, and the message is a RSVP Resv type (reserve message); see 112b rejection for the fourth stream identification information appears to be the same the RSVP Resv message in claim 1 though recited as if it is separate]. 
Regarding claim 8, Cho teaches the method of claim 1, further comprising receiving a data packet via the first data stream segment; and transmitting the data packet to the second layer 2 domain via the second data stream segment, [claim term ‘data segment’ is interpreted as referring to the domain the stream traverses rather than a different content stream; Page 2 or 3 and the Figure shown and other similar Figures in the reference document that shows signaling between terminals Ta and Tb to transmit video phone communication data].
Regarding claim 9, Cho teaches the method of claim 8, further comprising, prior to transmitting the data packet to the second layer 2 domain, adding layer 3 header information to the data packet, [as shown in the Figure on Page 2, the data from terminal Ta (talker) goes through provider networks that use RSVP, so the layer 3 header is added at the first edge router in the Talker domain; Figure on Page 3 shows terminal Tb (listener) in layer 2 domain as RSVP capable and receives RSVP message (header); claim is ambiguous because the intermediate domain is an RSVP domain and RSVP layer 3 header is added at the first edge router on the talker domain].
Regarding claim 10, Cho teaches the method of claim 1, wherein the first layer 2 domain comprises an SRP domain, [see Page 2 or 3 and the Figure shown therein where terminal Tb is in an SRP domain; listener domain]. 
The non-transitory Claim 11 is a corresponding claim to method claim 1 and is therefore, interpreted and rejected as above.
The non-transitory Claim 13 is a corresponding claim to method claim 5 and is therefore, interpreted and rejected as above.
The non-transitory Claim 14 is a corresponding claim to method claim 6 and is therefore, interpreted and rejected as above.
Regarding claim 17, Cho teaches the non-transitory CRM of claim 11, wherein transmitting the second stream identification information to the listener device comprises transmitting the second stream identification information via a layer 3 protocol, [Figure on Page 3 shows RSVP capable terminal Tb (listener) capable of receiving RSVP message (second stream identification information); the claim term ‘layer 3 protocol’ is imprecise because there are many protocols that operate at layer 3 and the claim must identify the protocol as RSVP or a layer 3 reservation protocol]. 
Regarding claim 18, Cho teaches the non-transitory CRM of claim 11, wherein receiving the first stream identification information comprises receiving an RSVP path message that includes RSVP stream identification information for the first data stream segment, [claim language is imprecise; in the Applicant’s specification Par.[0046], first stream identification information is described as SRP Talker Advertise message (not RSVP); Figures on Page 2 or 3 of Cho show SRP and RSVP messages in the terminal Ta (Talker) domain].
Regarding claim 20, Cho teaches the network device of claim 19, wherein the first layer 2 domain comprises an SRP domain, [See Page 2 or 3 and the Figure shown to where the terminal Tb resides (SRP domain); listener domain].
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
The amendment raises multiple 112a and 112b issues that are outlined in this Office action. In particular, the amendment appears to recite only one network device but recites process steps occurring in a second network device that is different from the one recited. For the limitations to make sense, the claims have to recite the message flow among multiple network elements as shown in Applicant’s Figures 3 or 4. 
Page 3 in Cho provides support for the Applicant’s embodiment as claimed where both talker and listener are RSVP capable. 
The amendment appears to recite RSVP capable talker and listener devices without explicitly reciting such a condition. However, Cho reference is still relevant though the cited section that deals with RSVP capable talker and listener devices is on Page 3 and the figure shown. Finn reference is brought in as evidence for inherent elements in Cho to illustrate that the SRP message originating from the Listener is a “Listener Ready” message and the RSVP message originating from the Listener is a “Resv” message. By the same token, though the claims do not recite this explicitly, the SRP message from the Talker is an “Advertise” message and the corresponding RSVP message is a “Path” message. Functionally, both SRP and RSVP share the same resource reservation objective. These details are part of RFCs and Standards. 
Previous claim objection is withdrawn as is the DP rejection. The co-pending application has been abandoned. The amended claims do not overcome all of the 112b rejections that were noted in the previous OA and are repeated here in addition to new ones raised by the amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441